Deadeeicjk, C. J.,
delivered the opinion of the court.
This is an action at law by plaintiff against defendants, who were sureties on an attachment bond, executed in a suit in chancery court. The attachment was issued wrongfully, although on probable cause.
The damages sued for are counsel fees, $125, and costs, $2.50, incurred in defending said attachment suit. The circuit judge, deciding the case without a jury, held the plaintiff not entitled to recover, and she has appealed.
As to the $125 counsel fee, we have held in an unreported case, such fee is not recoverable in cases like this. But plaintiff, for the wrongful suing out of the injunction, is entitled to recover some damages, and the judgment of the circuit court will be reversed, and judgment entered here for plaintiff for two dollars and fifty cents damages, with costs.